                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Adam Peterson,                                  )
                                                )
                Plaintiff,                      )
                                                )        ORDER RE UPCOMING FINAL
        vs.                                     )        PRETRIAL CONFERENCE
                                                )
Murex Petroleum Corporation,                    )
Mickey Peck, company man,                       )
Stokes and Spiehler,                            )
Earl Britzenhoff, Company Man, and              )
Phoenix Operating Company,                      )        Case No.1:17-cv-165
                                                )
                Defendants,                     )
                                                )
        and                                     )
                                                )
Murex Petroleum Corporation,                    )
                                                )
                Defendant and                   )
                Third-Party Plaintiff,          )
                                                )
        vs.                                     )
                                                )
WISCO, Inc.,                                    )
                                                )
                Third-Party Defendant.          )


        Upon review of the file, the court is contemplating severing for purposes of trial the third-

party claim and cross-claims if they have not been resolved prior to that time. There is one possible

exception. The one exception might be for the jury to make one or more findings with respect to

Britzenhoff’s role at the time of the accident, including whether he was on the site at the time of the

accident. The court will take up these issues during the pretrial conference. For purposes of the

preparation for the final pretrial conference in terms of exhibit lists and witness lists, the parties can

assume for now that the third-party claim and cross-claims will be severed and that the only claims

                                                    1
that will be tried will be those of the plaintiffs, save for the possible exception noted above.

       Dated this 9th day of April, 2019.

                                                       /s/ Charles S. Miller, Jr.
                                                       Charles S. Miller, Jr., Magistrate Judge
                                                       United States District Court




                                                  2
